VAUGHN, Chief Judge.
Summary judgment on the issue of liability, reserving for trial the issue of damages, is not immediately appealable. Tridyn Industries v. American Mutual Insurance Co., 296 N.C. 486, 251 S.E. 2d 443 (1979).
In Tridyn, the Court quoted with approval from Veazey v. City of Durham, 231 N.C. 357, 361-62, 57 S.E. 2d 377, 381 (1950):
“A final judgment is one which disposes of the cause as to all the parties, leaving nothing to be judicially determined between them in the trial court. . . . An interlocutory order is one made during the pendency of an action, which does not dispose of the case, but leaves it for further action by the trial court in order to settle and determine the entire controversy.”
Tridyn Industries v. American Mutual Insurance Co., 296 N.C. at 488, 251 S.E. 2d at 445.
“These rules are designed to prevent fragmentary and premature appeals that unnecessarily delay the administration of justice and to ensure that the trial divisions fully and finally dispose of the case before an appeal can be heard.” Bailey v. Gooding, 301 N.C. 205, 209, 270 S.E. 2d 431, 434 (1980). “There is no more effective way to procrastinate the administration of justice than that of bringing cases to an appellate court piecemeal through the medium of successive appeals from intermediate orders.” Veazey v. City of Durham, 231 N.C. at 363, 57 S.E. 2d at 382.
Plaintiffs’ election to label a second cause of action as one for a declaratory judgment does not alter the result we are compelled to reach. Defendant’s liability on the policy was the same issue the court had to resolve in the first cause of action.
For the reasons stated, we are required to dismiss the appeal.
Appeal dismissed.
Judges WEBB and Eagles concur.